Citation Nr: 0410806	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-21 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-
connected ankylosing spondylitis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to September 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a August 2002 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the veteran's claim for an evaluation 
greater than 10 percent for service-connected ankylosing 
spondylitis of the lumbosacral spine.  

In May 2003 the RO granted entitlement to an increased evaluation 
of 20 percent for ankylosing spondylitis of the lumbosacral spine 
effective from June 4, 2002 (the date on which the veteran 
reopened his claim for a rating increase).  The veteran disagreed 
with the 20 percent rating award and continued his appeal.

The April 2003 VA examination report shows that the examiner 
diagnosed psoriasis and recorded that such disorder is associated 
with the veteran's service-connected ankylosing spondylitis of the 
lumbosacral spine.  Accordingly, as this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring the inferred claim of entitlement to service 
connection for psoriasis as secondary to the service-connected 
ankylosing spondylitis of the lumbosacral spine to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

As will be discussed below, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  The 
veteran is advised that VA will notify him if further action is 
required on his part.  


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

In July 2002 the RO issued a VCAA notice letter to the veteran in 
connection with his claim of entitlement to an increased 
evaluation for ankylosing spondylitis of the lumbosacral spine 
which is compliant with Quartuccio, supra.

In the current appeal, the veteran's service-connected ankylosing 
spondylitis of the lumbosacral spine has been evaluated under the 
schedular criteria contained in 38 C.F.R. § 4.71a.  The Board 
notes that significant revisions to the schedule for rating spine 
disabilities were promulgated during the course of this claim on 
September 23, 2002 and September 26, 2003.  

However, the report of his most recent VA examination of record, 
dated April 2003, does not include findings stated in terms that 
are consistent with the current revised rating criteria, nor did 
the examiner address functional loss due to pain pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  To evaluate the case properly, it 
is essential to have current medical findings that relate to the 
specific criteria in the applicable diagnostic codes.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  

Furthermore, the low back disability has not yet been rated under 
the revised rating code by the agency of original jurisdiction in 
its rating decisions of August 2002 and May 2003, and the veteran 
was not furnished with notice of the pertinent revisions to the 
rating code in the Statement of the Case dated May 2003.  This 
matter must be addressed by the RO in the first instance to avoid 
prejudicing the veteran's claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  For this reason, the claim must be remanded for 
a VA examination and for rectification of the aforementioned 
procedural problems.


The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In view of the foregoing discussion, the case is REMANDED for the 
following actions:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his service-connected low 
back disability.  He should be requested to complete and return 
the appropriate release forms so that VA can obtain any identified 
evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
any outstanding VA treatment reports.  

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA special orthopedic 
examination by an orthopedic surgeon including on a fee basis if 
necessary for the purpose of ascertaining the current nature and 
extent of severity of service-connected ankylosing spondylitis of 
the lumbosacral spine.


The claims file, copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), 
copies of the previous and amended criteria for rating spine 
disabilities under 38 C.F.R. § 4.71a (2003), and a separate copy 
of this remand must be made available to and reviewed by the 
examiner prior and pursuant to conduction and completion of the 
examination(s).  

The examiner must annotate the examination report(s) that the 
claims file was in fact made available for review in conjunction 
with the examination(s).  Any further indicated special studies 
must be conducted.  

It is requested that the examiner address the previous and revised 
criteria for rating disabilities of the lumbar spine, as well as 
the following medical issues:

(a) Does the service-connected ankylosing spondylitis of the 
lumbosacral spine involve only the nerves, or does it also involve 
the muscles and joint structure?

(b) Does the service-connected ankylosing spondylitis of the 
lumbosacral spine cause weakened movement, excess fatigability, 
and incoordination, and if so, can the examiners comment on the 
severity of these manifestations on the ability of the appellant 
to perform average employment in a civil occupation?  

If the severity of these manifestations cannot be quantified, the 
examiner should so indicate.

(c) With respect to the subjective complaints of pain, the 
examiner is requested to specifically comment on whether pain is 
visibly manifested on movement of the joints, the presence and 
degree of, or absence of, muscle atrophy attributable to the 
service-connected ankylosing spondylitis of the lumbosacral spine, 
the presence or absence of changes in condition of the skin 
indicative of disuse due to the service-connected ankylosing 
spondylitis of the lumbosacral spine, or the presence or absence 
of any other objective manifestation that would demonstrate disuse 
or functional impairment due to pain attributable to the service-
connected ankylosing spondylitis of the lumbosacral spine.

(d) The examiner is also requested to comment upon whether or not 
there are any other medical or other problems that have an impact 
on the functional capacity affected by the service-connected 
ankylosing spondylitis of the lumbosacral spine, and if such 
overlap exists, the degree to which the nonservice-connected 
problem(s) creates functional impairment that may be dissociated 
from the impairment caused by the service-connected ankylosing 
spondylitis of the lumbosacral spine.  If the functional 
impairment created by the nonservice-connected problem(s) cannot 
be dissociated, the examiner should so indicate.

Any opinions expressed by the examiner must be accompanied by a 
complete rationale, and address the 38 C.F.R. § 4.40, 4.45, 4.59, 
and the previous and amended criteria for rating disabilities of 
the lumbosacral spine pursuant to 38 C.F.R. § 4.71a.




6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the claim 
of entitlement to an evaluation in excess of 20 percent for 
ankylosing spondylitis of the lumbosacral spine.  In so doing, the 
VBA AMC should document its consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, (previous and 
amended criteria).


If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
evaluation, and may result in a denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



